                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

BOARD OF TRUSTEES OF THE OMAHA
CONSTRUCTION INDUSTRY PENSION
PLAN,                                                                8:18CV366

              Plaintiff/Counter Defendant,                     THIRD AMENDED
                                                           CASE PROGRESSION ORDER
       vs.

MCGILL RESTORATION, INC.,


              Defendant/Counter-Claimant.

       This matter comes before the Court on the parties’ Corrected Joint Motion to Extend
Deadlines in Progression Order (Filing No. 45). After review of the parties’ motion, the Court
finds good cause to grant the requested extensions. Accordingly,

       IT IS ORDERED that the Corrected Joint Motion to Extend Deadlines in Progression
Order (Filing No. 45) is granted, and that the case progression order is amended as follows:

       1)     The status conference scheduled for March 16, 2020 is cancelled. A status
              conference to dispositive motions, the pretrial conference and trial dates, and
              settlement status will be held with the undersigned magistrate judge on April 3,
              2020, at 11:00 a.m. by telephone. Counsel shall use the conferencing instructions
              assigned to this case to participate in the conference.

       2)     The deposition deadline is April 17, 2020.

       3)     The deadline for filing motions to dismiss and motions for summary judgment is
              May 29, 2020.

       4)     The deadline for filing motions to exclude testimony on Daubert and related
              grounds is May 29, 2020.

       5)     The parties shall comply with all other stipulations and agreements recited in their
              Rule 26(f) planning report that are not inconsistent with this order.

       6)     All requests for changes of deadlines or settings established herein shall be
              directed to the undersigned magistrate judge. Such requests will not be considered
              absent a showing of due diligence in the timely progression of this case and the
              recent development of circumstances, unanticipated prior to the filing of the
              motion, which require that additional time be allowed.

       Dated this 6th day of February, 2020.
                                                    BY THE COURT:

                                                    s/Michael D. Nelson
                                                    United States Magistrate Judge
